NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JANET C. HOWELL,                                No. 19-16236

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00025-JAO-RT

 v.
                                                MEMORANDUM*
AMOGUIS CLANS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Janet C. Howell appeals pro se from the district court’s judgment dismissing

her action alleging federal claims. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a dismissal for failure to comply with Federal

Rule of Civil Procedure 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion by dismissing Howell’s action

for failure to comply with its order to amend the complaint to comply with Rule

8(a). Despite the district court’s warnings and instructions, Howell’s amended

complaint was vague, confusing, and failed to contain a short and plain statement

of the grounds for the district court’s jurisdiction. See Fed. R. Civ. P. 8(a);

McHenry, 84 F.3d at 1177 (affirming dismissal of complaint that was

“argumentative, prolix, replete with redundancy, and largely irrelevant”); Nevijel v.

N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (dismissal under Rule 8

was not an abuse of discretion where the complaint was “verbose, confusing and

conclusory”); Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)

(establishing factors to consider before dismissing an action as a sanction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      19-16236